Case 2:18-cv-01354 Document 2 Filed 10/15/18 Page 1 of 8 PagelD #: 4

 

FILED

 

UNITED STATES DISTRICT COURT OCT 1 5 2018
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

RORY L. PERRY il, CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

 

 

 

 

 

 

   

Lod Mh. betwee
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO. 3:\{-CN- AR

(Number to be assigned by Court)

 

 

 

 

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

 

COMPLAINT
I, Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same

facts involved in this acti

  

yr otherwise relating to your imprisonment? _

No
Case 2:18-cv-01354 Document 2 Filed 10/15/18 Page 2 of 8 PagelID #: 5

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
oe is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3. Docket Number:

 

4. Name of judge to whom case was assigned:

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 
iI.

iil.

Case 2:18-cv-01354 Document 2 Filed 10/15/18 Page 3 of 8 PagelD #: 6

 

Place of Present Confinement:

A. Is there a prisoner grievance procedure in this institution? ~

Yes No

 

B. Did you present the facts relating to your complaint in the state prisoner
grievance procedure?

ae

 

Yes

C. If you answer is YES:

 

1. What steps did you take?

 

 

2. What was the result?

 

 

   

 

 

“D. If your answer is NO, explain why not:

 

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff:

 

 

  

Address: Glos ae pe te

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
IV.

Case 2:18-cv-01354 Document2 Filed 10/15/18 Page 4 of 8 PagelD #: 7,

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places-of employment of any
additional defendants.)

 

Cc. Defendant:

 

is employed as:

 

at

 

D. Additional defendants:

 

 

 

 

Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

 

 

 

 

 

 

 

 

 
Case 2;18-cv-01354 Document 2 Filed 10/15/18 Page 5 of 8 PagelD #: 8

IV. Statement of Claim (continued):

 

 

 

 

 

 

 

 

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

 

  

 

 

 

 

 

 

 

 
Case 2:18-cv-01354 Document2 Filed 10/15/18 Page 6 of 8 PagelD # 9.

 

 

 

 

 

 

 

 

 

 

Vv. Relief (continued)):
VI. Counsel —
A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:
B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?
Yes No.
If so, state the name(s) and address(es) of each lawyer contacted:
If not, state your reasons:
C. Have you previously had a lawyer representing you in a civil action in this

court?

Yes No
Case 2:18-cv-01354 Document 2 Filed 10/15/18 Page 7 of 8 PagelD #: 10

If so, state the lawyer’s name and address:

 

 

Signed this day of , 20

 

 

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on

 

(Date)

    

fer
fe gs ope tes 2a

 

Signature of Movant/Plaintiff

 

Signature of Attorney
(if any)
Case 2:18-cv-01354 Document 2 Filed 10/15/18 Page 8 of 8 PagelID #: 11
